 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


 YISSET GARCIA VILLAR, individually and on behalf of
 all others similarly situated,                                      No.:

                                    Plaintiff,
                 – against –
                                                                     NOTICE OF REMOVAL
 DNATA US INFLIGHT CATERING, LLC d/b/a 121 In-
 Flight Catering, and John Does 1-3,

                                    Defendants.


       Please take notice that Defendant Dnata US Inflight Catering, LLC d/b/a 121 In-Flight

Catering (“Dnata”) hereby removes the above-captioned action (the “Action”) to this Court from

the Supreme Court of the State of New York, County of Nassau. As set forth below, Dnata has

complied with the statutory requirements for removal under 28 U.S.C. §§ 1441 and 1446, and this

Court has jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d).

                                         BACKGROUND

       1.       On November 25, 2020, Plaintiff Yisset Garcia Villar (“Villar” or “Plaintiff”) filed

a complaint (the “Complaint”) against Dnata in the Supreme Court of the State of New York,

County of Nassau. Plaintiff brings a claim on behalf of herself and others similarly situated, for

Dnata’s alleged failure to pay a spread of hours premium pursuant to 12 N.Y.C.R.R. § 146.

Plaintiff’s Complaint seeks (a) an order certifying this case as a class action, (b) unpaid spread-of-

hours pay, (c) pre-judgment and post-judgment interest, as provided by law, and (d) attorneys’ fees

and costs of suit, including expert fees. A copy of the Summons and Complaint is attached hereto

as Exhibit A.




                                                 Page 1
        2.      Dnata received a copy of the Complaint on or after November 25, 2020.

Consequently, this removal petition is timely filed. See 28 U.S.C. § 1446(b) (requiring removal

within 30 days of receipt of initial pleading).

        3.      Dnata’s time to respond to the Complaint has not yet expired, and Dnata has not

yet served or filed a response to the Complaint.

        4.      Removal to the Eastern District of New York is proper because this District

includes Nassau County. See 28 U.S.C. § 1441(a); see also 28 U.S.C. § 112(c)

        5.      Dnata will file a copy of this Notice of Removal with the clerk of the Supreme

Court of New York, County of Nassau, and will serve a copy on Plaintiff, as required by 28 U.S.C.

§ 1446(d).

              REMOVAL BASED ON THE CLASS ACTION FAIRNESS ACT

        6.      Dnata’s basis for removal is the Class Action Fairness Act, 28 U.S.C. § 1332(d).

This Court has original jurisdiction under CAFA if the litigation is a “class action” as defined by

CAFA, the “matter in controversy exceeds the sum or value of $5,000,000,” and “any member of

a class of plaintiffs is a citizen of State different from any defendant.” 28 U.S.C. § 1332(d)(2).

        7.      CAFA defines a “class action” as “any civil action filed under rule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).

Plaintiff specifically seeks to represent “all others similarly situated” and “brings this case pursuant

to CPLR article 9 on behalf of a class of all current and former hourly employees who were

employed by defendants in New York who were not paid spread of hours wages as required by the

New York [L]abor [L]aw” (the “NYLL”). Complaint ¶ 9. CPLR Article 9 concerns class actions.

See N.Y. CPLR 901, et seq.




                                                  Page 2
       8.      Plaintiff alleges that she resides in Queens County, New York. Complaint ¶ 1. As

required by Local Rule 81.1, Dnata notes that Plaintiff did not specifically allege her domicile,

however Dnata understands the allegations in paragraph 1 of the Complaint to mean that Plaintiff

is domiciled in and therefore a citizen of the State of New York. See Palazzo ex rel. Delmage v.

Corio, 232 F.3d 38, 42 (2d Cir. 2000) (“An individual’s citizenship, within the meaning of the

diversity statute, is determined by [her] domicile”). Additionally, at least one class member is a

New Jersey domiciliary.

       9.      Dnata is a New York limited liability company. Dnata’s members are: (i) Alpha

Flight US, Inc., which is a Delaware corporation with its principal place of business in Florida, (ii)

Peter Devito, a Connecticut domiciliary, (iii) Michele Savino, a Connecticut domiciliary, and (iv)

John Hetzel, a Connecticut domiciliary. Therefore, Dnata is a citizen of Delaware, Florida, and

Connecticut. See 28 U.S.C. § 1332(c)(1); Bayerische Landesbank v. Aladdin Capital Mgmt. LLC,

692 F.3d 42, 49 (2d Cir. 2012). As such, at least one defendant is diverse from plaintiff and other

potential class members, and CAFA’s minimal diversity requirement has been met.

       10.     Plaintiff does not plead a specific amount in controversy, so Dnata need only make

“a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

       11.     Under CAFA, the “claims of the individual class members must be aggregated.”

28 U.S.C. § 1332(d)(6). “[CAFA] tells the District Court to determine whether it has jurisdiction

by adding up the value of the claim of each person who falls within the . . . proposed class and

determine whether the resulting sum exceeds $5 million.” Standard Fire Ins. Co. v. Knowles, 133

S. Ct. 1345, 1348 (2013). Attorneys’ fees are properly included in the calculation. See Fields v.

Sony Corp. of Am., No. 13 Civ. 6520 (GBD), U.S. Dist. LEXIS 109249, at *8 (S.D.N.Y. Aug. 4,




                                               Page 3
2014) (holding that attorneys’ fees are recoverable under the NYLL and therefore should be

included in determining the amount in controversy); Henry v. Warner Music Group Corp., No. 13

Civ. 5031 (PGG), 2014 U.S. Dist. LEXIS 39309, at *11 (S.D.N.Y. Mar. 21, 2014) (holding that

attorneys’ fees under the NYLL were properly considered in determining amount in controversy

for CAFA). If the Court is uncertain whether the amount in controversy exceeds $5 million, “the

court should err in favor of exercising jurisdiction over the case.” S. Rep. No. 109-14, at 42 (2005);

see also Dart Cherokee, 135 S. Ct. at 554 (noting “that no antiremoval presumptions attend cases

invoking CAFA”). It has been held that reasonable attorneys’ fees in a case brought pursuant to

the NYLL can be up to one-third of the total recovery. See Fields, 3 Civ. 6520 (GBD), U.S. Dist.

LEXIS 109249, at *8 (citation omitted).

        12.     For the six-year period prior to the filing of the Complaint, Dnata employed up to

approximately 390 hourly employees in New York.

        13.     22 N.Y.C.R.R. § 146-1.6(a) provides that “[o]n each day on which the spread of

hours exceeds 10, an employee shall receive one additional hour of pay at the basic minimum

hourly rate.”

        14.     22 N.Y.C.R.R. § 146-1.2 provides for basic minimum hourly rates. For large

employers like Dnata who employed individuals in Nassau County, the minimum basic wage has

been set at:

        a.      $8.75 per hour from December 31, 2014-Decmeber 30, 2015;

        b.      $9 per hour from December 31, 2015-December 30, 2016;

        c.      $10 per hour from December 31, 2016-December 30, 2017;

        d.      $11 per hour from December 31, 2017-December 30, 2018;

        e.      $12 per hour from December 31, 2018-December 20, 2019; and




                                               Page 4
        f.      $13 per hour from December 31, 2019-November 25, 2020.

        15.     Plaintiff’s Complaint alleges that she worked hours that required payment of spread

of hours pay five days per week. Complaint ¶¶ 23-24. Plaintiff’s Complaint also alleges that

Dnata did not pay her or any class member spread of hours pay when they worked a spread of

hours in excess of 10 hours. Complaint ¶¶ 25-26.

        16.     Plaintiff alleges that her claims are typical of the claims of the class, who are all

current or former hourly employees of Dnata who sustained damages because of Dnata’s “common

compensation policies and practices,” i.e., that Dnata did not pay any class member spread of hours

pay when that class member worked a spread of hours in excess of 10 hours. Complaint ¶¶ 12, 26.

        17.     Given Plaintiff’s claims about common facts and the typicality of her claim, it is

reasonable to infer from Plaintiff’s allegations in the Complaint that, like Plaintiff, the class

members worked five days per week, and on each of those days they worked hours that would

entitle each class member to spread of hours pay. Therefore, Plaintiff, on behalf of potential class

members, seeks damages in excess of $5,000,000, as required to establish jurisdiction under 28

U.S.C. § 1332(d).

        18.     No CAFA exceptions apply under 28 U.S.C. §§ 1332(d) or 1453(d), and Plaintiff

has the burden of proving otherwise. See Greenwich Fin. Servs. Distressed Mortgage Fund 3 LLC

v. Countrywide Fin. Corp., 603 F.3d 23, 26 (2d Cir. 2010).

                                   RESERVATION OF RIGHTS

        19.     Dnata denies the allegations contained in the Plaintiff’s Complaint and files this

Notice of Removal without waiving any defenses, objections, or exceptions that may exist in its

favor in either state or federal court.




                                               Page 5
       20.     Further, in making the allegations in this Notice of Removal, Dnata does not

concede in any way that the allegations in the Complaint are accurate, that Plaintiff has asserted

claims upon which relief can be granted, or that recovery of any of the amounts sought is

authorized or appropriate.

       21.     Dnata also reserves the right to amend or supplement this Notice of Removal. If

any questions arise as to the propriety of the removal of this Action, Dnata expressly requests the

opportunity to present such further evidence as necessary to support its position that this action is

removable.

       22.     For the reasons stated above, Dnata removes this Action, N.Y. Index No.

613684/2020, presently pending in the Supreme Court of the State of New York, County of

Nassau, to this Court. Dnata respectfully requests that this Court assume jurisdiction over this

matter and grant Dnata such other and further relief as this Court deems just and proper.


Dated: White Plains, New York
       December 23, 2020
                                                        CERMELE & WOOD LLP


                                                        __/s/ Benjamin M. Rattner_____
                                                        Michael R. Wood
                                                        Benjamin M. Rattner
                                                        2 Westchester Park Dr. Ste. 110
                                                        White Plains, NY 10604
                                                        (914) 967-2753
                                                        mike@cw.legal
                                                        ben@cw.legal
                                                        Attorneys for Defendant Dnata US Inflight
                                                        Catering, LLC d/b/a 121 In-Flight Catering




                                               Page 6
Exhibit A
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                      INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                                       RECEIVED NYSCEF: 11/25/2020




           SUPREME                         COURT               OF     THE             STATE                  OF     NEW YORK
           COUNTY                    OF           NASSAU
           .__-----__________                      --______---__-------

           YISSET GARCIA VILLAR, individually and on behalf of all                                                            Index           No.
           others similarly situated,

                                                                                Plaintiff(s),                  .



                                                 -against-

            DNATA US INFLIGHT CATERING, LLC d/b/a 121
            IN-FLIGHT CATERING, and JOHN DOES 1-3,


                                                                                                                              Date          Index           No.     Purchased:

                                                 Defendant(s).
           .___________----_________---____________------


                         To         the      above         named                Defendant(s)

                          DNATA US INFLIGHT CATERING, LLC
                          7 JULIANO DRIVE
                          OXFORD, CT 06478

                         You          are        hereby         summoned                         to     answer                the          complaint               in    this           action     and      to      serve
           a copy        of     your             answer,            or,    if    the          complaint                  is     not         served          with         this           summons,            to      serve
           a notice            of     appearance,                    on        the         Plaintiffs              attorney                   within          20        days            after    the      service           of
           this     summons,                      exclusive               of    the          day        of   service                 (or     within           30        days            after    the      service           is

           complete             if        this     summons                 is        not      personally                      delivered                to   you         within             the    State       of     New
           York);        and          in     case        of your          failure              to     appear             or      answer,               judgment                  will       be   taken       against

           you      by    default                for     the    relief           demanded                    in     the          complaint.


                         The          basis            of venue           is         DEFENDANT'S               PLACE OF BUSINESS

           which         is         45 Rason Rd, Inwood, NY 11096


           Dated:             Huntington, New York

                              November 25, 2020
                                                                                               MOSER LA                          ,     C.


                                                                                              by
                                                                                               Steven J Mos
                                                                                             Attpmeys              for        Plaintiff
                                                                                              Yisett Garcia Villa
                                                                                              5 E. Main Street
                                                                                              Huntington, New York 11743
                                                                                              516-671-1150
                                                                                              smoser@moseremploymentlaw.com




                                                                                                             1 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                         INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                      RECEIVED NYSCEF: 11/25/2020




             SUPREME                   COURT             OF THE             STATE             OF        NEW YORK
             COUNTY                    OF NASSAU
             YISSET               GARCIA             VILLAR,               individually                 and     on    behalf            of

             all    others         similarly         situated,
                                                                                                                                                      Index          No.

                                                                                                                             Plaintiffs,
                                                                                                                                                      CLASS            ACTION             COMPLAINT
                                                                  - against           -



             DNATA                US INFLIGHT                                                  LLC        d/b/a         121       In-
                                                                  CATERING,
             Flight       Catering,            and     JOHN             DOES          1-3,


                                                                                                                      Defendants.




                             Plaintiff,         Yisset       Garcia         Villar,          individually                  and    on         behalf     of     all     others      similarly


             situated,            by   her     attorneys          the    Moser            Law      Firm,          PC,        complaiñiñg                of     the     Defêñdants



             DNATA                US Inflight            Catering,           LLC          d/b/a     121         In-Flight            Catering            and         John   Does         1-3,      (the



             "Defendants")                   alleges        as follows           upon         information                  and       belief:


                                                                                          THE        PARTIES


                                                                                                  Plaintiff


                             1.              The     Plaintiff          herein        is an adult              individual               who       is a resident             of    Queens



             County,          New         York.


                             2.              The     Plaintiff          herein        was       employed                by     the      Defendants               during          the    six-year


             period       prior        to the      filing        of this      complaint              (the       "relevant               time      period").


                             3.              The     Plaintiff          herein        is a covered                employee                   within     the     meaning            of    the


             NYLL.


                                                                           Defendant               121        In-Flight,             LLC


                             4.              The     Defendant             DNATA                  121     Inflight           Catering,                LLC     ("121")            is a New


             York        Corporation.




                                                                                                  2 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                     INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                                 RECEIVED NYSCEF: 11/25/2020




                              5.                During             the     six-year         period           preceding                the    filing         of    this     complaint                 the


                                                                                                                        Catering."
             Defendant                  121      did     business             as "121          In-Flight


                              6.                Defendant                  121     maintains             a principal                 place        of business               at 7 Juliano                   Drive,



             Oxford,           CT.


                              7.                Defendant                  121     operates            a food           preparation                 kitchen          at 45        Rason            Road,


             Inwood,               New         York.


                                                                                 Defendant               John           Does         Nos.      1-3


                              8.                Defendant                 John      Does        Nos.           1-3      are     natural           persons           whose           identities              are


             unknown.                   Said      individuals                were         officers           and        shareholders                 of     121      during         the      relevant


             time         period         and      exercised                operational               control            over        121,     had      the        power          to hire           and      fire     the



             plaintiff,            controlled               the     terms        and       conditions                  of plaintiffs              employment,                   or determined                       the


             rate     and      method              of    plaintiff's             compensation.                         Such         individuals               are    employers                    within          the



             meaning               of    the     NYLL              and      upon       discovery               of their             identities,            the    complaint                will       be


             amended               to name              them        as individual                 defendants.


                                                                                    CLASS               ALLEGATIONS


                             9.                 Plaintiff           brings         this     case       pursuant                to    CPLR           article         9 on     behalf          of      a class            of


            all     current             and     former            hourly         employees               who           were         employed               by     defendants                in New                York


            who       were          not        paid      spread           of hours          wages            as required                by    the      New          York          labor       law          (the



            "Class")               during         the       six    years         preceding             the      filing         of the        suit     up      to the       date       defendants



            cease,          or are        enjoined                from,      the      unlawful            practices                 described              herein        (the      "Class            Period").


                              10.               The      persons            in the        class        identified               above        are      so numerous                   that      joinder              of


            all     members               is impracticable.                      Although              the      precise             number            of    such         persons           is presently


            unknown                 to Plaintiff,                 and     calculation             of    such           number           would             require         facts      in the          sole




                                                                                                                   2



                                                                                                         3 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                         INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                                 RECEIVED NYSCEF: 11/25/2020




            control           of     defendants,                upon         information                   and       belief,          Defendant              121       had        approximately


            200       hourly              employees             during           the      Class        Period.


                              11.              There         are     questions               of      law        or fact           common           to the          class        that      predominate


            over        any        questions            affecting              individual              members.                    Those         questions             include            but          are     not


            limited           to the         following:



                                               (a)     whether              121        is a restaurant                    subject         to the         hospitality              industry               wage



                                                       order;          and



                                               (b)     whether              defendants                have           or are         engaged             in a policy              of     failing          to pay


                                                       spread             of hours          pay       as required                   by    the    New         York          labor          law


                              12.              The      claims             of the        Plaintiff             are       typical         of the     claims           of     the        Class,           because



            they      are      all        current       or former               hourly            employees                  of     Defendant              121      who          sustained                   damages


            as a result              of     Defendant's                   common             compensation                          policies        and      practices.                The         defenses


            that      Defendant                 121        is likely          to assert            against           the      Plaintiff's           claims           are        typical           of     the


            defenses               that     Defendant                121       is likely           to assert              against          the    Class.


                              13.              Plaintiff           will       fairly       and       adequately                    protect        the     interests             of the          Class          and


            has    retained                counsel           is experienced                   in pursuing                   complex              and      class-action                  litigation              who


            will      adequately                and        vigorously                  represent               the   interests            of the         class.


                              14.              A     class      action          is superior                to other              available         methods                for     the     fair         and


            efficient          adjudication                    of the                                      -                               in the        context           of wage               and         hour
                                                                             controversy                        particularly


            litigation             where            low-paid              individual              plaintiffs              lack      the      finañcial            resources              to     vigorously


            prosecute                a lawsuit          against             corporate              defendants.                    The     members              of the           class         have           been


            damaged                and       are     entitled          to recovery                 as a result               of     Defendant's               common                   and        uniform



            policies,          practices               and      procedures.                 Although                 the      relative           damages             suffered             by       individual




                                                                                                                     3



                                                                                                           4 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                         RECEIVED NYSCEF: 11/25/2020




            class       members             are    not      de minimis,                  such      damages               are     small          compared                to the           expense             and


            burden           of     individual           prosecution                of this        litigation.            In     addition,             class      certification                   is


             superior             because        it will         obviate          the    need       for     unduly             duplicative              litigation             that       might             result


            in inconsistent                 judgments               about         Defendant's                   practices.


                                                                           FACTUAL                     ALLEGATIONS


                             15.            The     Hospitality               Industry             Wage           Order          (12     N.Y.C.R.R.                   § 146)             determines


            the     wages           to be paid         to employees                     of    hotels       and       restaurants                .     12 N.Y.C.R.R.                           146-
                                                                                                                                                                                          §


            3.1(a).


                             16.            Under          the     Wage           Order,


                                            The     term          restaurant              includes          any         eating         or drinking               place         that       prepares

                                            and     offers         food      or beverage                  for     human           consumption                    either             on    any      of       its
                                            premises             or by       such        service          as catering,              banquet,             box        lunch,           curb         service
                                            or counter             service          to the       public,           to employees,                     or to members                       or guests                of

                                            members,               and     services            in connection                   therewith              or incidental                  thereto.


             12 N.Y.C.R.R.                  § 146-3.1(b).


                             17.            121     has      prepared              and       offered        food         for     human              consumption                     during         the        past


            six     years.


                             18.            121     has      provided              food       catering            services             during         the      past      six        years.


                             19.            As    a business               that     prepares           food         and        beverages              for      public          consumption


            through           its    catering        services,             121      is a restaurant                 subject            to the         hospitality              industry                wage


            order.


                          20.               The     hospitality              industry            wage           order      requires             the     payment                of    spread            of


            hours       pay         when     the     spread          of hours             (the     interval             between           the       beginning              and           ending          of       an


            employee's                workday)             exceeds           ten.        12 N.Y.C.R.R.                    146-1.6.




                                                                                                           4



                                                                                                    5 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                                                            INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                                                     RECEIVED NYSCEF: 11/25/2020




                                                                                                                                                                              Defendants'
                            21.                The        Plaintiff               was       employed                   by    Defendant                  121     at the                                     kitchen


            located         in      Inwood,               New           York,           County                of Nassau.


                            22.                Plaintiff            was           an hourly               employee                 of    Defendant                121       from       on     or about


            September                8, 2015              until         on        or about            January               15,    2017.


                            23.                Plaintiff            frequently                   worked               a spread           of hour           in excess              of ten       (10).


                            24.                More          specifically,                      Plaintiff's             regular              work        schedule            was      from          3:00         pm to


            2:00       am on Monday                         and         Tuesday                 (spread           of     hours          of      11),     3:00        pm to 3:30               am on


            Wednesday                    and      Sunday                (spread            of        hours       of     12.5),          and       from        3:00         pm to 4:00           am on


            Saturday              (spread           of hours                 of     13).


                            25.                Defendants                     did     not        pay      the     plaintiff              spread          of hours            pay     when           she      worked


            a spread          of     hours           in    excess             of     ten        (10).


                            26.                During             the        relevant             time         period         the       Defendants                did       not     pay      spread          of


            hours       pay        to any           Class         member                   who          worked              a spread            of hours          in       excess      of     ten      (10).



                                                                                    FIRST               CAUSE                OF         ACTION


                                                                             SPREAD                     OF       HOURS                  PREMIUM


                                                                                                 12 N.Y.C.R.R.                          §146


                            27.                Plaintiff            realleges               and         incorporates                    by     reference             all    allegations              in    all



            preceding              paragraphs.


                            28.                During             the     relevant                time         period,            Defendants               failed          to pay       the     Plaintiff          and


            the     Class         members                 compensation                          of    one       (1)     hour's          pay         at the      basic        minimum                hourly


            wage       rate        for    each            day     during             which              the     spread            of    hours          exceeded             ten     (10).


                                                      Defendants'
                            29.                By                                     failure            to pay          Plaintiff              spread-of-hours                     pay,      Defendants


            violated          the        NYLL             Article             6, §§         190         et seq.,         NYLL                Article         19 §§ 650              et seq.      and        the




                                                                                                                        5



                                                                                                                6 of 7
FILED: NASSAU COUNTY CLERK 11/25/2020 01:58 PM                                                                                                                             INDEX NO. 613684/2020
NYSCEF DOC. NO. 1                                                                                                                                         RECEIVED NYSCEF: 11/25/2020




             supporting         New       York        State     Department             of    Labor          Regulations,                  including,           but        not   limited



             to,   12    NYCRR           § 146-1.6.

                                                      Defendants'
                          30.           Due      to                          New       York            Labor          law    violations,           Plaintiff          and       the



             Class       Members         are     entitled       to recover          from      Defendants                    their     unpaid        spread           of    hours      pay,


                                attorneys'
             reasonable                               fees    and    costs       of the     action,             and     pre-judgment               and      post-judgment



             interest.


                                                                       CLAIM                FOR          RELIEF


                          WHEREFORE,                    Plaintiff      prays        for     the        following            relief:



                                        (a)    An order         certifying          this    as a class                action;



                                        (b)    Unpaid         spread-of-hours                pay;



                                        (c)    Pre-Judgmeñt                and     Post-Judgment                      interest,        as provided             by     law;      and


                                               Attorneys'
                                        (d)                         fees     and    costs         of    suit,      including             expert     fees.



             Dated:       Huntington,            New         York
                          November             25,    2020




                                                                                                  Respectfully                    submitted,


                                                                                                  MOSER                 LAW           FIRM,        P.C.




                                                                                                  Bý:          Steven           J. Moser,         Esq.
                                                                                                  5 East           Main         Street

                                                                                                  Huntington,                   New       York         11743
                                                                                                  516.671.1150
                                                                                                  smoser@moseremploymentlaw.com




                                                                                                  6



                                                                                          7 of 7
